Jackson,. Chief Justice.
Taking the entire testimony into consideration, and weighing the evidence for the libellant and the defendant, it may well be doubted whether the evidence is sufficient to authorize a divorce ; but without passing upon that question, it is enough to say that the husband’s conduct, complained of by the wife, was condoned by the latter on the very morning she left him. It appears that upon that morning there was voluntary cohabitation subsequent to the acts complained of, and with knowledge thereof. This amounted to condonation of those acts. Under our *577statute no divorce shall be granted in such case, and that, whether the complaint be adultery, desertion, cruel .treatment or intoxication. Code, 1715.
Judgment reversed.